DETAILED ACTION
Claims 1, 5-6, 9, 12, and 14 are pending and currently under review.
Claims 2-4, 7-8, 10-11, 13, and 15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Response to Amendment
The amendment filed 11/19/2021 has been entered.  Claims 1, 5-6, 9, 12, and 14 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (JP6004138, US 2017/0306437 referred to as English translation).
Regard Regarding claim 1, Nakagawa et al. discloses a hot pressed steel [abstract]; wherein said steel has a composition as seen in table 1 below [0070-0114].  Nakagawa et al. further discloses a tensile strength ranging from 1500 to 2300 MPa [abstract, 0069]. The examiner notes that the overlap and closeness between the disclosed composition and tensile strength of the steel of Nakagawa 
Specifically, regarding the closeness of the claimed Al and Mn inclusions, the examiner submits that the disclosed Al range of at least 0.005 weight percent and Mn range of at least 3.5 weight percent is substantially close to the claimed upper limit of “no more than 0.004 weight percent Al” (ie. mere difference of 0.001 weight percent)  and claimed Mn upper limit of 3 weight percent (ie. mere difference of 0.5 weight percent) such that similar properties in the steel of Nakagawa et al. would have been expected to be present absent concrete evidence to the contrary.  See MPEP 2144.05(I).  In other words, absent concrete evidence to the contrary, it is unclear to the examiner as to how the mere difference of 0.001 weight percent of Al and 0.5 weight percent Mn would result in patentably distinct or significant results over the prior art of Nakagawa et al., especially in view of the substantially similar mechanical properties of tensile strength (and elongation as will be shown below).  The instant specification further teaches that Mn is controlled to control strength and stabilize austenite [0019, tables1-2 spec.].  Accordingly, Nakagawa et al. also discloses controlling Mn for the same purpose of controlling strength and stabilizing austenite, wherein similar mechanical properties (ie. tensile strength as noted above) are still obtained by Nakagawa et al. relative to the instant claim such that prima facie obviousness due to closeness of ranges exists [0073-0074].  See MPEP 2144.05(I). 

Table 1.
Element (wt.%)
Claim 1 (wt.%)
Nakagawa et al. (wt.%)
C
0.22 – 0.25
0.09 – 3
Mn
2 – 3
3.5 – 11 (close)
Si
0.2 – 0.3
0.01 – 2.5
Cr
0.2 – 6
0.01 – 5
Al
0 – 0.004
0.005 – 0.1 (close)
At least one of
Mo
Nb
V

– 0.6
– 0.1
0.01 – 0.15

– 3 
0.005 – 3 
0.005 – 3 
Fe & Impurities
Balance
Balance


Regarding claims 5-6, and 14, Nakagawa et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Nakagawa et al. further overlaps with that of the instant claims.  See MPEP 2144.05(I).
Regarding claim 9, Nakagawa et al. discloses the alloy of claim 1 (see previous).  Nakagawa et al. further teaches that the steel can be in the form of a 
Regarding claim 12, Nakagawa et al. discloses the alloy of claim 1 (see previous).  Nakagawa et al. does not expressly teach the capability of being fully austenitized as claimed.  However, the examiner submits that this feature would have been expected to be present in the steel of Nakagawa et al. as will be explained below.  See MPEP 2112.  Specifically, the instant specification discloses obtaining that the aforementioned characteristic by particularly meeting the claimed composition [0031, 0057].  The examiner further submits that austenite start/finish temperature is well known in the art of metallurgy to depend on the steel composition.
Nakagawa et al. discloses an overlapping and close composition as stated previously, such that similar properties would appear to have therefore been expected.  Thus, the examiner submits that a similar capability of being austenized relative to that as claimed would appear to have been expected in the steel of Nakagawa et al. absent concrete evidence to the contrary.  See MPEP 2112. 
Alternatively, Nakagawa et al. further teaches that the steel is heated to a temperature range of 800 degrees C or greater to form a single austenite phase .

Claims 1, 5, 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2016/0326608).
Regarding claim 1, Hayashi et al. discloses a hot formed steel member having a composition as seen in table 2 below [abstract, 0023-0027].  Hayashi et al. further discloses a tensile strength of up to 1800 MPa [abstract].  The examiner notes that the overlap between the aforementioned composition and tensile strength of Hayashi et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The examiner reasonably considers the hot formed steel of Hayashi et al. to be entirely capable of being press hardened as claimed because hot forming as disclosed by Nakagawa et al. results in hardening after pressing as would have been recognized by one of ordinary skill.
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Hayashi et al. (wt.%)
C
0.22 – 0.25
0.1 – 0.4
Mn
2 – 3
1 – 3
Si
0.2 – 0.3
0 – 2
Cr
0.2 – 6
0 – 1
Al
0 – 0.004
0.001 – 1

Mo
Nb
V

– 0.6
– 0.1
0.01 – 0.15

0 – 1
0 – 0.4
0 – 0.4
Fe & Impurities
Balance
Balance


Regarding claims 5 and 14, Hayashi et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Hayashi et al. further overlaps with that of the instant claims.  See MPEP 2144.05(I).
Regarding claim 9, Hayashi et al. discloses the alloy of claim 1 (see previous).  Hayashi et al. further teaches that the steel can be in the form of a sheet and have a galvanized coating, which the examiner submits would have naturally been recognized by one of ordinary skill to include Al or Zn based coatings because Al or Zn coatings are known in the art to be applied as galvanized coatings[0129].  The examiner notes that said steel sheet having a coating as disclosed by Hayashi et al. would naturally be expected to meet the claimed limitation of a steel having two outer surfaces with a coating one of said outer surfaces because a sheet would have been expected to have two main surfaces as recognized by one of ordinary skill.  See MPEP 2145(II).
Regarding claim 12, Hayashi et al. discloses the alloy of claim 1 (see previous).  Hayashi et al. does not expressly teach the capability of being fully austenitized as claimed.  However, the examiner submits that this feature would 
Hayashi et al. discloses an overlapping composition as stated previously, such that similar properties would appear to have therefore been expected.  Thus, the examiner submits that a similar capability of being austenized relative to that as claimed would appear to have been expected in the steel of Hayashi et al. absent concrete evidence to the contrary.  See MPEP 2112. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2016/0326608).in view of ASM Handbooks (1994, Continuous hot dip coatings).
Regarding claim 9, Hayashi et al. discloses the steel of claim 1 (see previous). Hayashi et al. further teaches hot dip galvanizing the steel sheet, which the examiner recognizes will naturally be expected to result in the claimed limitation of a steel having two outer surfaces with a coating one of said outer surfaces as recognized by one of ordinary skill [0030]; however, Hayashi et al. does not expressly teach that the hot dip galvanizing is specifically Al or Zn galvanizing as claimed. ASM Handbooks discloses that it is known to perform hot dip galvanizing to form an Al or Zn coating on steel in order to provide corrosion protection for various structural applications [p.339 col.2-3, table3]. Therefore, it .

Claims 1, 5-6, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2012/0216925).
Regarding claim 1, Kobayashi et al. discloses a hot pressed steel member having a composition as seen in table 3 below [abstract, 0010-0011].  Kobayashi et al. further discloses a tensile strength of up to 2130 MPa [abstract].  The examiner notes that the overlap between the aforementioned composition and tensile strength of Kobayashi et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The examiner reasonably considers the hot pressed steel of Kobayashi et al. to be entirely capable of being press hardened as claimed because hot pressing as disclosed by Kobayashi et al. results in hardening after pressing as would have been recognized by one of ordinary skill.
Table 3.
Element (wt.%)
Claim 1 (wt.%)
Kobayashi et al. (wt.%)
C
0.22 – 0.25
0.09 – 0.38
Mn
2 – 3
0.5 – 3
Si
0.2 – 0.3
0.05 – 2
Cr
0.2 – 6
0.01 – 5
Al
0 – 0.004
0.005 – 0.1

Mo
Nb
V

– 0.6
– 0.1
0.01 – 0.15

– 3
0.005 – 3 
0.005 – 3 
Fe & Impurities
Balance
Balance


Regarding claims 5-6, and 14, Kobayashi et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Kobayashi et al. further overlaps with that of the instant claims.  See MPEP 2144.05(I).
Regarding claim 12, Kobayashi et al. discloses the alloy of claim 1 (see previous).  Kobayashi et al. does not expressly teach the capability of being fully austenitized as claimed.  However, the examiner submits that this feature would have been expected to be present in the steel of Kobayashi et al. as will be explained below.  See MPEP 2112.  Specifically, the instant specification discloses obtaining that the aforementioned characteristic by particularly meeting the claimed composition [0031, 0057].  The examiner further submits that austenite start/finish temperature is well known in the art of metallurgy to depend on the steel composition.
Kobayashi et al. discloses an overlapping and close composition as stated previously, such that similar properties would appear to have therefore been expected.  Thus, the examiner submits that a similar capability of being austenized relative to that as claimed would appear to have been expected in the .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2012/0216925) in view of ASM Handbooks (1994, Continuous hot dip coatings).
Regarding claim 9, Kobayashi et al. discloses the steel of claim 1 (see previous).  Kobayashi et al. does not expressly teach a coating as claimed.  ASM Handbooks discloses that it is known to perform hot dip galvanizing on steel sheets to form an Al or Zn coating in order to provide corrosion protection for various structural applications [p.339 col.2-3, table3].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Kobayashi et al. by specifically choosing an Al or Zn coating composition such that corrosion protection can be provided for desired structural applications.  The examiner notes that said steel sheet having a coating as suggested by Kobayashi et al. and ASM Handbooks would naturally be expected to meet the claimed limitation of a steel having two outer surfaces with a coating one of said outer surfaces because a sheet would have been expected to have two main surfaces as recognized by one of ordinary skill.  See MPEP 2145(II).

Response to Arguments
The previous rejections over Palzer et al. have been withdrawn.
Applicant's arguments, filed 11/19/2021, regarding the rejections over Nakagawa et al. have been fully considered but they are not persuasive.
Applicant argues that the Mn inclusion amount of Nakagawa et al. does not meet the claimed Mn amount of 2 to 3 weight percent.  The examiner cannot concur.  Although the Mn amount of Nakagawa et al. does not overlap with the claimed amount, the examiner submits that the Mn amount of Nakagawa et al. is still substantially close such that prima facie obviousness still exists because similar properties (ie. strength, austenite stabilization) would have been expected as explained above.  See MPEP 2144.05.  Thus, the examiner cannot concur absent concrete evidence or reasoning to the contrary.
Applicants’ arguments are further moot in view of the rejections over Hayashi et al. and Kobayashi et al.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734